Name: Commission Implementing Regulation (EU) 2017/1269 of 13 July 2017 amending Implementing Regulation (EU) 2015/949 as regards withdrawal of groundnuts (peanuts) from the United States of America from the list of approved pre-export checks as regards aflatoxins (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: America;  deterioration of the environment;  health;  tariff policy;  trade;  plant product;  trade policy
 Date Published: nan

 14.7.2017 EN Official Journal of the European Union L 183/9 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1269 of 13 July 2017 amending Implementing Regulation (EU) 2015/949 as regards withdrawal of groundnuts (peanuts) from the United States of America from the list of approved pre-export checks as regards aflatoxins (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 23 thereof, Whereas: (1) Commission Implementing Regulation (EU) 2015/949 (2) approves the pre-export checks carried out on certain food by certain third countries as regards the presence of certain mycotoxins. (2) Article 23 of Regulation (EC) No 882/2004 provides that specific pre-export checks that a third country carries out on feed and food immediately prior to export to the European Union with a view to verifying that the exported products satisfy Union requirements may be approved. Such an approval may only be granted to a third country if an European Union audit has shown that feed or food exported to the European Union meets Union requirements or equivalent requirements and that the controls carried out in the third country prior to dispatch are considered sufficiently effective and efficient as to replace or reduce the documentary, identity and physical checks laid down in EU law. Such an approval of pre-export checks performed by the United States of America (US) authorities on aflatoxins in groundnuts was granted by the EU in 2008. (3) An increase of non-compliance as regards the presence of aflatoxins in groundnuts from the US has been observed since mid-2016. The US authorities were informed thereof and commitments were made to remediate the situation. However it can be observed that the situation has not been improved. (4) It can therefore be concluded that the conditions leading to the approval of the pre-export controls are no longer fulfilled and therefore it is appropriate to remove groundnuts (peanuts) from the US from the list of approved pre-export checks. Implementing Regulation (EU) 2015/949 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Implementing Regulation (EU) 2015/949 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1. (2) Commission Implementing Regulation (EU) 2015/949 of 19 June 2015 approving the pre-export checks carried out on certain food by certain third countries as regards the presence of certain mycotoxins (OJ L 156, 20.6.2015, p. 2). ANNEX In Annex I to Implementing Regulation (EU) 2015/949 the following entry is deleted: Food CN code TARIC sub-division Country of origin Mycotoxin Frequency of physical checks (%) at import  Groundnuts (peanuts), in shell  1202 41 00 United States of America Aflatoxins < 1  Groundnuts (peanuts), shelled  1202 42 00  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98